Citation Nr: 1517412	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  09-04 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left shoulder degenerative joint disease status post acromioclavicular separation.

2.  Entitlement to a rating in excess of 20 percent from prior to June 5, 2009, and 10 percent from June 5, 2009 for right shoulder degenerative joint disease.

3.  Entitlement to a rating in excess of 10 percent for right hip osteoarthritis.

4.  Entitlement to a rating in excess of 10 percent for left hip osteoarthritis.

5.  Entitlement to a rating in excess of noncompensable for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active service in the United States Army from June 1973 to June 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Specifically, rating decisions dated August 2007 which continued 10 percent ratings for the Veteran's bilateral shoulder and hip service-connected disabilities and October 2009 which continued a noncompensable rating for bilateral pes planus and a rating decision dated.  A rating decision dated December 2009 increased the rating for the Veteran's left shoulder disability to 20 percent from March 2006 and right shoulder disability to 20 percent from March 7, 2006, to June 5, 2009, with continuation of a the 10 percent from June 5, 2009.  

The Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ) in October 2014.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Upon preliminary review of the evidence of record, the Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claims on appeal.

The Veteran last appeared for a VA examination in regard to his bilateral shoulder, bilateral hip, and bilateral pes planus disabilities in May 2013.  

During the Veteran's October 2014 hearing, the Veteran stated that his bilateral shoulder, bilateral hip, and bilateral pes planus disabilities had worsened since the May 2013 VA exam.  In regard to the Veteran's bilateral shoulder disabilities, he indicated that he was following an updated treatment plan which constituted receiving injections periodically in both shoulders and taking narcotics for pain.  He indicated that his shoulder pain is aggravated by a herniated disc in his neck.  In regard to the Veteran's bilateral hip disabilities, he indicated he was receiving injections in the hips and enduring an updated pain management regime.  In regard to the Veteran's bilateral pes planus, the Veteran indicated he experiences chronic pain and shoe inserts had proved ineffective.  He stated that he takes pain medication and his doctors had mentioned the possibility of foot surgery.  He experiences foot pain which limits his motion multiple times weekly.

The Veteran indicated that he was receiving treatment for pain management at Integrated Pain Associated; those treatment records have since been associated with the claims file.

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, the Veteran should be afforded a current VA examination to assess the current severity of his service-connected disabilities on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected bilateral shoulder degenerative joint disease, bilateral hip osteoarthritis, and bilateral pes planus.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the disabilities on appeal.

2.  Then, after completing any additional development needed, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should furnish to him and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




